IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1643-11
					    NO. PD-1644-11
						                                    NO. PD-1645-11




JASON DEWARD DADE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS COUNTY



 Per curiam.  Keasler and HERVEY, JJ., dissent.

ORDER


		The petitions for discretionary review violate Rules of Appellate Procedure
9.3(b) & 68.4(i) because the original petitions are not accompanied by 11 copies and they do
not contain the opinion of the court of appeals.
		The petitions are struck.  See Rule of Appellate Procedure 68.6.
		The petitioner may redraw the petitions.  The redrawn petitions and copies
must be filed in the Court of Criminal Appeals within thirty days after the date of this order.
 
Filed April 18, 2012
Do not publish